April 9, 1935.
The opinion of the Court was delivered by
On the issues involved in this case, there were concurrent findings of fact by the Master and the Circuit Judge. From a careful review of the record for appeal, we are of opinion, and so hold, that Judge Shipp was right in his conclusions; namely, that the presumption of ownership by the appellant of the notes claimed by her was completely rebutted by the weight of the evidence, and also that the preponderance of the evidence supported the contention of the other parties in interest that the notes had been paid. We therefore approve the result of his decree.
The judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES CARTER and BONHAM and MESSRS. ACTING ASSOCIATE JUSTICES WM. H. GRIMBALL and G.B. GREENE concur.